Citation Nr: 0327473	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  97-17 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome (IBS) as secondary to service-connected post-
traumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD.

3.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and former spouse


INTRODUCTION

The veteran served on active duty from January 1969 to 
September 1970.

The current appeal arose from a March 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  The RO granted entitlement to 
service connection for PTSD with assignment of a 50 percent 
evaluation effective August 15, 1996.

In September 1997 the RO affirmed the determination 
previously entered, denied entitlement to service connection 
for IBS as secondary to service-connected PTSD, and denied 
entitlement to a TDIU.

In September 1999 the veteran and his former spouse provided 
oral testimony before a Hearing Officer at the RO, a 
transcript of which has been associated with the claims file.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  The probative and competent evidence of record 
establishes that IBS causally related to service-connected 
PTSD.

2.  The probative and competent evidence of record 
establishes that the veteran is demonstrably unable to obtain 
or retain employment due to his service-connected PTSD.

3.  The Board has granted an initial rating of 100 percent 
for PTSD, effective from 
August 15, 1996, the date of claim for compensation benefits 
for PTSD.

4.  There is no longer a controversy regarding the claim of 
entitlement to a TDIU as the Board's grant of a 100 percent 
schedular evaluation for PTSD resolves the issue raised on 
appeal; nonetheless, the Board is required to provide reasons 
and bases for its determination.  Zp v. Brown, 8 Vet. 
App. 303 (1995).


CONCLUSIONS OF LAW

1.  IBS is proximately due to or the result of service-
connected PTSD.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7Vet. 
App. 439 (1995).

2.  The criteria for an initial evaluation of 100 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.132, Diagnostic Code 
9411 (effective prior to November 7, 1996).

3.  There is no longer an issue of fact or law pertaining to 
the claim for a TDIU based on a service-connected disability 
for which a 100 percent schedular rating has been assigned, 
and hence, is not a viable issue for appellate consideration 
by the Board.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 
38 C.F.R. § 20.101 (2002); VAOPGCPREC 6-99.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from January 1969 to 
September 1970.  His military occupational specialty was as a 
Light Weapons Infantryman and he served more than one year in 
Vietnam.  His decorations include a Combat Infantryman Badge, 
two Army Commendation Medals, a Vietnam Service Medal, and a 
Republic of Vietnam Commendation Medal with a 60 Device.

The veteran submitted a claim of entitlement to service 
connection for PTSD on August 15, 1996.

VA conducted a special psychiatric examination of the veteran 
in December 1996.  He reported having been on depression 
medication since 1972.  He related that it comes in cycles 
and that at its worst it requires that he stay in bed and not 
answer the telephone or the door.  He reported weekly 
suicidal feelings.  Anger problems were fairly current and 
lead him to quitting jobs and having difficulty getting along 
with others.  He described many situations wherein he was 
"chewed out" thereby causing him to quit.

His nightmares were said to occur three to four times per 
week.  They were often about his Vietnam experiences.  He 
currently felt stressed around people and finances.  He had 
had many jobs since service and his longest job lasted four 
and one half years.  He had been married twice and had 
alcohol problems.  Currently he lived by himself with his 
dog.  He attended Alcoholics Anonymous meetings five times 
per week.  He did volunteer work at a homeless shelter.  When 
at home he occupied his time with reading and music.  He 
liked to attend a music show every Saturday night.

On examination his affect was nervous and overall mood seemed 
anxious.  He exhibited some pressure of speech.  Thought 
content was notable for suicidal ideation, paranoid feelings 
about others, and intrusive memories.  He seemed easily 
angered by others and to have a low tolerance for 
interpersonal stress.  Self-esteem appeared low with his 
seeing himself as a victim.  Judgment seemed poor with anger 
allowed to guide his decision making.  Insight was fairly 
limited with his having few ideas as to what he could do to 
improve his life.  The pertinent diagnoses were chronic PTSD 
and personality disorder.

A January 1997 VA Social and Industrial Survey shows the 
veteran presented as being severely depressed with suicidal 
thinking.  He was seen as being at the bottom of his resource 
barrel with no support system other than that which he 
received from his involvement with Alcoholics Anonymous.  

With the increasing severity of hi financial situation, he 
was seen as a legitimate risk for a suicidal episode.  It was 
noted the veteran related his use of alcohol was to self-
medicate for PTSD.

VA treatment psychotherapy reports dated during the late 
1990's show the veteran was evaluated for PTSD symptomatology 
including depression and anxiety.

A March 1997 education/employment information statement shows 
the veteran reported he had last worked in 1990.  He had had 
occupational experience as a security guard, quality control 
inspector, and maker of commercial refrigerators.  He 
indicated he had completed two years of college.

In a May 1997 letter, PBG (initials), DO, advised that the 
veteran's most pressing problems were anxiety and depression.  
His anxiety was associated with a severe spastic colon 
problem which caused severe diarrhea in stressful situations.  

A July 1997 VA special gastrointestinal examination shows 
there was a pertinent diagnosis of IBS.

A July 1997 VA special psychiatric examination report shows 
the veteran had been living alone.  He spent his day at home 
most of the time.  Sometimes he would not go out for three or 
four days.  He was withdrawn.  He got very emotional a few 
times.  Judgment and insight were fair.  Peer relationships 
were poor.  He avoided people.  His temper was very bad.  His 
sleep pattern was quite disturbed and he had nightmares five 
to six times a night.  He was depressed and had crying 
spells.  Memory and concentration were diminished.  He was 
paranoid.  He distrusted people.  He was noted to be 
hypervigilant and to have exaggerated startle response.  
The pertinent diagnoses were PTSD with depression and history 
of alcohol abuse, currently in remission.  The Global 
Assessment of Functioning (GAF) was 50. 

A July 1997 VA special gastrointestinal examination report 
shows there was a pertinent diagnosis of IBS.  The examiner 
recorded that PTSD was not the sole cause of IBS, and that 
IBS may be exacerbated by PTSD.

A November 1997 letter on file from the veteran's former 
spouse recounts her observations of the veteran's 
difficulties with PTSD.

On file is a December 1997 private report of psychological 
studies from KJB (initials), Ph.D.  Dr. KJB advised that the 
veteran had managed to work after service; however, he had a 
large number of jobs.  Currently he described a markedly 
isolated and avoidant lifestyle with intermittent periods in 
which he refused to leave home and others had to provide him 
with such basics as groceries.  He felt that the veteran was 
at least 70 percent disabled.

The veteran was hospitalized by VA during June 1998, on a 
transfer from a private hospital.  He had been placed on a 
96-hour hold because he had threatened to kill neighbors and 
a dog.  He felt that people had been following him in the 
bushes.  He admitted t hearing voices.  He had lost 30 pounds 
due to paranoid fears about food.  He had several weapons 
with him and stated that the government had contacted him and 
told him to kill.  He had not drunk since the previous 
January.  

VA conducted a special psychiatric examination of the veteran 
in October 1998.  On examination his affect was somewhat 
flattened.  His judgment was questionable because of 
excessive use of alcohol.  Insight was fair.  Peer 
relationships were poor.  He did not get along with people.  
He had major problems with interpersonal relationships.  He 
had trouble initiating and maintaining sleep.  He had combat 
nightmares about four or five times a week.  He was easily 
startled and easily reminded of Vietnam.  Memory and 
concentration were fair.  

He got depressed at times and occasionally cried, but seldom 
had suicidal thoughts.  His moods varied.  He had survivor 
guilt.  His hobbies were reading and listening to music.  His 
social life was nil.  He was quite withdrawn and reclusive.  
The pertinent diagnostic impression was PTSD with depression.  
The GAF was 50.  Incapacity was recorded as marked.  

The veteran and his former spouse provided oral testimony 
before a Hearing Officer at the RO in September 1999.  A 
transcript of their testimony is on file.  They discussed the 
disabling manifestations of PTSD.

Additional VA mental health clinical records dated during the 
most recent past few years were associated with the claims 
file.  They show the veteran was treated for PTSD, anxiety, 
and depression.  GAF scores were shown as 50 and 55.  
References were made to gastrointestinal symptomatology.


Criteria

Secondary Service Connection

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2002); 
Allen v. Brown, 7 Vet. App. 439 (1995).


General Initial Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The United 
States Court of Appeals for Veterans Claims (CAVC) has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The CAVC has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


PTSD

The criteria for rating mental disorders were amended 
effective November 7, 1996. Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative judicial process has been concluded, the 
version more favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); Bernard v. Brown, 4 Vet. App. 384 (1993).

Since the veteran's claim was filed prior to November 7, 
1996, his psychiatric disorder must be evaluated under both 
the old and new criteria, as appropriate, to determine which 
version is more favorable to him.  See VAOPGCPRC 3-00.  

As to the effective date of disability compensation award, 38 
U.S.C. 5110(g) provides: "[W]here compensation, dependency 
and indemnity compensation, or pension is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such award shall be fixed in accordance 
with the facts found but no earlier than the effective date 
of the Act or administrative issue."  DeSousa v Gober, 10 
Vet. App. 461, 467 (1997).  See also McCay v. Brown, 9 Vet. 
App. 183, 187 (1996) ("plain language of section 5110(g) 
prohibits a retroactive award prior to the effective date of 
the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

Prior to November 7, 1996, the provisions of 38 C.F.R. § 
4.129 pertaining to social inadaptability provided that 
social integration was one of the best evidences of mental 
health and reflected the ability to establish (together with 
the desire to establish) healthy and effective interpersonal 
relationships.

However, in evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability was to be 
evaluated only as it affected industrial adaptability.  Id.


The principle of social and industrial inadaptability as the 
basic criterion for rating disability from the mental 
disorders contemplated those abnormalities of conduct, 
judgment and emotional reactions that affect economic 
adjustment, i.e., that produce impairment of earning 
capacity.  Id.

Prior to November 7, 1996, the provisions of 38 C.F.R. § 
4.130 pertaining to evaluation of psychiatric disability 
provided that the severity of disability was based upon 
actual symptomatology, as it affected social and industrial 
adaptability.  Two of the most important elements to consider 
were time lost from gainful work and decrease in work 
efficiency.  Id.

The provisions of 38 C.F.R. § 4.130 provided that the rating 
board must not underevaluate the emotionally sick veteran 
with a good work record, nor must it overevaluate his or her 
condition on the basis of a poor work record not supported by 
the psychiatric disability picture.  Id.  It was for this 
reason that great emphasis was placed upon the full report of 
the examiner's description of actual symptomatology.  Id.

The examiner's classification of the disease as "mild," 
"moderate," or "severe" was not determinative of the degree 
of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency would be.  Id.

The old schedular provisions of Diagnostic Code 9411, 
applicable to PTSD claims, require that evaluation would be 
based on certain criteria.

A 100 percent evaluation was warranted for the existence of 
one of the following conditions: the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; there 
were totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities resulting in profound retreat from mature 
behavior; or the veteran was demonstrably unable to obtain or 
retain employment.  

Hence, these rating criteria set forth three independent 
bases for granting a l00 percent evaluation, pursuant to 
Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet. App. 95 
(1994).  

When the ability to establish and maintain effective or 
favorable relationships with people was severely impaired, 
and the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment, a 70 percent rating was 
assignable.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) 
(repealed effective November 7, 1996).

When the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired, and by reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment, a 
50 percent rating was assigned.  Id.

Under the old criteria, there were additional guidelines for 
evaluating PTSD, i.e., social impairment per se was not to be 
used as the sole basis for any specific percentage 
evaluation, but was of value only in substantiating the 
degree of disability based on all the findings.  38 C.F.R. § 
4.132, Note (1) (1996) (repealed effective November 7, 1996).  
Additionally, social inadaptability was to be evaluated only 
as it affects industrial adaptability.  38 C.F.R. § 4.129 
(1996) (repealed effective November 7, 1996).

The revised rating criteria for PTSD under Diagnostic Code 
9411 contemplate that a 50 percent evaluation is to be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 (2003) demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is 
not required to find the presence of all, most, or even some, 
of the enumerated symptoms recited for particular ratings.  
Id. 

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Id.  

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 (2003) is not restricted 
to symptoms provided in that diagnostic code.  Id. at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.

If the evidence demonstrates that a claimant suffers symptoms 
or effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.

Under the revised criteria when evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126 (2003).

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  Id.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) [citing American Psychiatric Association, 
Diagnostic And Statistical Manual For Mental Disorders 32 
(4th ed. 1994)] (DSM-IV)].  

GAF scores ranging between 71 to 80 reflect that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) and result in no more than slight impairment 
in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  DSM-IV at 32.

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Id.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.


Dismissal

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provisions of benefits by the Secretary to 
veterans or the dependents or survivors of veterans.  
38 U.S.C.A. § 511 (2002).

All questions in a matter which under section 511(a) of this 
title is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary.  Final 
decisions on such appeals shall be made by the Board.  
Decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record and applicable provisions of law and 
regulation.  38 U.S.C.A. § 7104.

Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section.  38 U.S.C.A. § 7105.

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary.  Decisions in such appeals are made by the 
Board of Veterans' Appeals.  38 C.F.R. § 20. 101.

Analysis

Preliminary Matter: Duty to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issues of entitlement to 
service connection for IBS as secondary to service-connected 
PTSD, a disability rating in excess of 50 percent for PTSD 
with depression, and a TDIU has been properly undertaken.  
The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of the benefits sought on appeal.  
Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.


Secondary Service Connection

The veteran claims that he suffers from IBS as secondary to 
his service-connected PTSD.  

The claims file contains support for the veteran's 
contentions.  In this regard, there is a VA gastrointestinal 
examination report which shows that PTSD is one source of the 
veteran's IBS.  Moreover, the medical examiner opined that 
his IBS may be exacerbated by PTSD.

The Board reiterates that to prevail on a claim of 
entitlement to service connection on a secondary basis, 
service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).  The veteran's IBS, has been 
related to his service-connected PTSD on a direct basis as 
well as on the basis of aggravation in view of the probative 
and competent medical evidence of record.  

In view of the foregoing, the Board finds that the 
evidentiary record supports a grant of entitlement to service 
connection for IBS as secondary to the service-connected 
PTSD.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 
(1995).


Initial Increased Evaluation for PTSD

Recently, the U.S. Court of Appeals for the Federal Circuit 
(CAFC) issued a decision which purports to overturn the 
CAVC's precedents in Karnas and Holliday.  See Kuzma v. 
Principi, ___ F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 
2003).  However, the Board notes that the CAFC's decision in 
Kuzma appears to be limited to the retroactive application of 
section 3(a) of the VCAA, which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002)).  

In fact, the CAFC specifically stated that "section 3(a) of 
the VCAA does not apply retroactively", reaffirming its 
earlier holdings in Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).  There is no indication that the CAFC intended Kuzma 
to completely overturn Karnas or Holliday.  

In short, the Board finds that the CAVC's ruling in Karnas 
continues to require retroactive consideration of changes in 
law, except for VCAA § 3(a), prior to the conclusion of the 
administrative or judicial appeals process.  In other words, 
the veteran is entitled to have his claim of entitlement to 
an increased rating considered under both the old and new 
provisions for rating mental disorders.  See Karnas, supra.  

As the veteran stopped working several years before and is 
unemployed, the Board will consider whether he is 
demonstrably unable to obtain or retain employment due to his 
PTSD.  That question involves both consideration of the facts 
as presented and the credibility of the evidence contained in 
the instant record.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and cases 
cited therein).

The earlier dated records referable to brief mental health 
clinical evaluations of the veteran in 1996 and 1997 only 
begin to tell what eventuated in an unfolding sequence of 
events with respect to the severity of PTSD symptoms which 
had already been in progress for many years.  The GAF scores 
given over a period of time, in the opinion of the Board, are 
not truly revealing as the veteran initially was only 
beginning to communicate his inner turmoil with respect to 
the disabling manifestations of PTSD which, on the basis of 
the evidentiary record have been ongoing for many years.

The appellant is a combat veteran who participated in the war 
in Vietnam.  During VA mental health evaluations and 
examinations he has recounted the multiple symptoms he has 
been experiencing for many years as a result of his stressors 
in service.  He filed a claim of entitlement to service 
connection for PTSD and was almost immediately service-
connected.  

The question for appellate review is whether the evaluation 
he has been assigned since the effective date of his claim 
adequately compensate for the nature and extent of  the 
severity of PTSD.  The Board is of the opinion that it does 
not.  In this regard, the Board notes that undoubtedly the 
veteran is unable to work, and a similar situation exists 
with respect to social adaptation.  The record shows that he 
has gradually been decreasing any meaningful social contact. 
One could say at this point, on the basis of the most recent 
evidence of record, that he is to a great degree socially 
isolated.

The most recent GAF scores of 50 show the nature and extent 
of his psychiatric impairment which is significant.  
Regardless of the criteria utilized by the Board in rating 
the extent of severity of PTSD, it is an inescapable fact 
that the veteran can never return to any gainful employment 
or engage in any meaningful social endeavors in view of the 
almost paralyzing effects of PTSD.  Although more recently 
examiners have rated the veteran's PTSD with a GAF score of 
50, this score did not take into consideration the fact that 
the veteran has been diagnosed with depression and anxiety as 
well.  However, under Mittleider v. West, 11 Vet. App. 181, 
182 (1998), the signs and symptoms resulting in that GAF 
score must be attributed to the service-connected PTSD.

The evidence is at least in equipoise regarding whether the 
veteran is demonstrably unable to obtain or retain employment 
due to his PTSD and associated symptomatology variously 
diagnosed, thereby warranting entitlement to a 100 percent 
rating for PTSD.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 
4.7, 4.132, Diagnostic Code 9411 (effective prior to November 
7, 1996); Alemany, supra.

As a 100 percent rating is warranted for PTSD under the 
previous criteria for rating mental disorders, the Board does 
not need to consider whether a higher rating is warranted 
under the amended criteria.  Karnas, supra.

The veteran is totally disabled, thereby warranting a 100 
percent evaluation.  This is not surprising in view of the 
veteran's extensive combat history for which he has been 
awarded citations in recognition of his fine service.  

The question remains as to when to make effective the grant 
of a 100 percent evaluation, and whether there exists a basis 
for assigning "staged ratings".  See Fenderson, supra.  The 
Board without hesitation is of the opinion that the 
evidentiary record adequately supports assignment effective 
the date of the grant of service connection on August 15, 
1996.  In this regard, the Board finds that any reasonable 
doubt existing in this case should be resolved in favor of 
the veteran.  See Gilbert, supra.


TDIU

The veteran also seeks entitlement to a TDIU.  This issue, 
however, has been rendered moot by the Board's decision on 
the initial increased evaluation issue.  With the grant of a 
total schedular disability evaluation, there no longer exists 
any case or controversy as to the claim for a TDIU.

Both bases of entitlement reflect unemployability.  
Therefore, if an individual has a 100 percent schedular 
rating, a determination that an individual is unemployable as 
a result of service-connected disabilities under section 
4.16(a) is unnecessary to adequately compensate the 
individual and superfluous.  VAOPGCPREC 6-99.

"A claim for a TDIU presupposes that the rating for the 
condition is less than 100%, and only asks for a TDIU because 
of 'subjective' factors that the 'objective' rating does not 
consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35.  
Vettese makes clear that a TDIU rating is only for 
consideration where a schedular rating does not reflect the 
true degree of the veteran's disability.  VAOPGCPREC 6-99.

A claim for a TDIU pursuant to 38 C.F.R. § 4.16(a) need not 
be considered when a schedular 100 percent evaluation is 
already in effect for a service-connected disability.  There 
is no need, and no authority, to otherwise rate that veteran 
totally disabled on any other basis.  VAOPGCPREC 6-99.  No 
greater benefit could be provided.  Nor are any exceptions to 
the mootness doctrine present.  See for example, Thomas v. 
Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. 
App. 365, 367-68 (1995) and Bond v. Derwinski, 2 Vet. 
App. 376, 377 (1992).  See also, 38 U.S.C.A. §§ 511, 7104, 
7105; 38 C.F.R. § 20. 101 (2002).


ORDER

Entitlement to service connection for IBS as secondary to 
service-connected PTSD is granted.

Entitlement to an initial 100 percent evaluation for PTSD is 
granted, subject to the governing criteria applicable to the 
payment of monetary benefits.

The claim of entitlement to a TDIU is dismissed.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



